Citation Nr: 1342302	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  10-08 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois



THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June to October 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from June and December 2007 rating decisions by the Cleveland, Ohio, VARO; the Veteran's claims file is now in the jurisdiction of the Chicago, Illinois, VARO.  In April 2011 correspondence to the RO, the Veteran indicated that he would be unable to attend a scheduled Travel Board hearing due to a lack of transportation.  He did not respond to an October 2013 letter asking whether he would like to reschedule the hearing, and the hearing request is deemed withdrawn.  This case was previously before the Board in August 2012, when it was remanded for additional development.   

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

Upon review of the record, the Board finds that the development to date is inadequate.   First, the previous Board remand requested that the RO make a credibility assessment regarding the Veteran's alleged stressor events in service (and advise the VA examiner of the credibility assessment made, along with a rationale).  Because of variances in the Veteran's accounts (compare, e.g., account on December 2012 VA examination with account provided in statement received February 20, 2007) and questions remaining regarding the plausibility of some accounts (e.g., plausibility of fellow servicemen having access to weapons in a sleeping quarters barracks, see Stressor #1 on December 2012 VA examination), the record raises questions as to the Veteran's credibility.  

Further, in conjunction with the requested VA examination, the examining psychiatrist or psychologist was to be advised of the credibility of the alleged stressors in service.  Because this did not happen, the examination and medical opinion obtained are inadequate.  Specifically, service connection for PTSD requires, in part, credible supporting evidence of the alleged stressor event in service.  While full supporting evidence may not be available in a claim predicated upon a sexual assault in service, nonetheless to meet this requirement it must be shown that circumstances of service and accounts describing a stressor event were sufficiently consistent to support a finding of credibility.  Because neither the RO nor the December 2012 VA examiner addressed the consistency and credibility of the Veteran's accounts of what transpired in service, the examination and resulting opinion are incomplete, and inadequate for rating purposes.  

Accordingly, the case is REMANDED for the following:

1.  The RO should first review the entire record and determine whether the Veteran's stressor accounts are credible and explain the rationale for that determination.  If parts of his stressor accounts are deemed credible, but not all, the RO should indicate what parts are deemed credible.

2.  Thereafter, the RO should arrange for a psychiatric examination of the Veteran (by a psychiatrist other than the December 2012 VA examiner) to ascertain the nature and likely etiology of his psychiatric disability/disabilities.  The Veteran's claims file (to include this remand and all development sought above) must be reviewed by the examiner in conjunction with the examiner.  

The examiner should specifically address whether the Veteran has a diagnosis of PTSD based on a stressor event in service, and in particular an alleged sexual assault stressor event in service that is corroborated by credible supporting evidence.  If a stressor event is found, the examiner must identify the credible supporting evidence for the stressor event in service.  

If any other acquired psychiatric disorder is diagnosed, the examiner must opine whether the diagnosed entity is at least as likely as not (a 50 % or better probability) related to his service and any psychiatric complaints or treatment noted therein.  If no Axis I diagnosis of psychiatric disability is found please reconcile that conclusion with the historical records, including the accounts of psychiatric treatment in the Veteran's service treatment records and the diagnoses of depression, anxiety disorder, mood disorder not otherwise specified, and bipolar disorder found in his VA treatment records.  

The examiner must explain the rationale for all opinions.

3.  The RO should then review the record and readjudicate the claim.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

